DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 18 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the controller controls an angle at which the nozzle cover is opened in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim as the nozzle cover is introduced in claim 3.  For the purpose of examination, the claim will be examined as depending from claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilic (DE202017005995 U1, see Machine Translation attached).
Regarding Independent Claim 1, Kilic teaches an air blowing apparatus (Fig. 1) comprising: an air fan assembly (Annotated Fig. 1) located adjacent to a windshield glass (window, 1); and an air nozzle (nozzles, 2 and 3) connected to the air fan assembly (Annotated Fig. 1) via a duct (Annotated Fig. 1) such that a fluid flows therebetween (Annotated Fig. 1), the air nozzle ( 2/3) being opposite the windshield glass (1; Fig. 1), wherein the air nozzle (2/3) is configured to adjust a pressure and an angle at which air is discharged toward the windshield glass in accordance with a driving environment of a vehicle (Paragraphs [0012] and [0013]).  

    PNG
    media_image1.png
    552
    626
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12 – 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilic (DE202017005995 U1, see Machine Translation attached) in view of Raghuprasad (U.S. Patent No. 7,972,203 B2).
Regarding Claim 2, Kilic teaches the air blowing apparatus (Fig. 1) wherein the air fan assembly (Annotated Fig. 1) comprises: a housing (Annotated Fig. 1); a motor assembly (motor, 6) located inside the housing.
Kilic does not explicitly teach the air blowing apparatus comprising a blade configured to receive rotational force from the motor assembly; and a flow guide cover configured to guide flow of air suctioned by rotation of the blade.  
Raghuprasad, however, teaches an air blowing apparatus (means, 10; Fig. 1) wherein the air fan assembly (Fig. 3) comprises: a housing (housing, 16); a motor assembly (motor, 25) located inside the housing (Fig. 3); a blade (blades, 24) configured to receive rotational force from the motor assembly (25; Fig. 3); and a flow guide cover (outlet passage, 14) configured to guide flow of air suctioned by rotation of the blade (24; Figs. 4 and 5).
It would have  been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kilic to further include  a blade configured to receive rotational force from the motor assembly; and a flow guide cover configured to guide flow of air suctioned by rotation of the blade, as taught by Raghuprasad, to provide a device that targets a soiled are, thus providing an effective cleaning to the window.
Regarding Claim 12, Kilic teaches the air blowing apparatus (Fig. 1) further comprising: a controller (compressor, 9) configured to control a pressure and an angle at which air is discharged toward the windshield glass through the air nozzle (Paragraph [0027]).  
Regarding Claim 13, Kilic teaches the air blowing apparatus (Fig. 1) wherein the controller (9) controls an amount of compressed air that is discharged through the air nozzle (2/3) based on a driving environment of the vehicle, and wherein the driving environment of the vehicle comprises data on a traveling speed of the vehicle received from a speed sensor and data on an amount of rainwater detected by a rain sensor (sensors, 13; Paragraphs [0011] – [0013] and [0025]).  
Regarding Claim 14, Kilic teaches the air blowing apparatus (Fig. 1) wherein, upon receiving a user's request for spraying washer liquid, the controller (8) controls the air fan assembly to maximize an amount of compressed air that is discharged through the air nozzle (2/3; Paragraphs [0011] – [0016] and [0025].  
Regarding Claim 16, Kilic teaches the air blowing apparatus (Fig. 1) further comprising: a washer nozzle (nozzles, 2/3) located adjacent to the air nozzle (2/3), the air nozzle being configured to discharge compressed air and the washer nozzle being configured to spray washer liquid (Paragraph [0028]).  
Regarding Claim 18, Kilic teaches the air blowing apparatus (Fig. 1) wherein the housing is located inside a cowl top cover assembly (Annotated Fig. 1).
Allowable Subject Matter
Claims 3 – 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach, suggest or make obvious a nozzle cover configured to be opened when a pressure of the air that is discharged is greater than or equal to a predetermined value.  
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 5,486,139 to Papp teaches an exterior windshield surface blower system to direct a flow of air at the windshield of a vehicle to remove rain and snow therefrom, the system including: an air deflector disposed along a lower edge of the exterior windshield surface and having a generally vertical face in proximity thereto, an air directing jets disposed in the face so as to direct forced air against the windshield, and an air supply arrangement to supply air to the air directing jets.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATINA N. HENSON/Primary Examiner, Art Unit 3723